DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office Action is in response to the amendments filed 11/23/2021.
Claims 25, 32 & 39-44 have been amended.
Claims 1-24 have been previously canceled.
Claims 25-44 are pending and have been examined. 
The 112(b) rejections have been removed in light of the current amendments. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant argues,
“Claim 25 includes additional elements, not part of any alleged abstract idea, that implement a solution to the problem identified in the specification. These additional elements include building a specific two-dimensional data structure in the computer’s memory device in which the values represent intersections of time segments and encrypted identifiers; populating the data structure by flagging, for each of the encrypted identifiers, each cell corresponding, along the second dimension, to the encrypted identifier and, along the first dimension, to each time segment that encompasses a transaction time of at least one of the filtered records; parsing the data structure to identify flagged time segments of each candidate encrypted identifier that match flagged time segments of the target encrypted identifier; and identifying, as a candidate for linking to the target encrypted identifier, one of the candidate encrypted identifiers having no matching flagged time segment in the data structure. These additional elements, taken in combination with the other claim recitations, result in a particular, efficient computer-specific implementation for parsing voluminous anonymized records of transactions previously processed over a payment card network, and arranging the parsed data (including encrypted accounts and usage times) in a specific data structure that enables efficient identification of hidden links within the encrypted data records, thereby solving the problem identified in the specification. 
Accordingly, in this case, “the specification sets forth an improvement in technology .. [and] the claim includes the components or steps of the invention that provide the improvement described in the specification,” which is sufficient to establish a practical application. See MPEP 2104.04(d)(1).”
Examiner agrees. The additional elements and combination of elements result in a solution for a specific improvement in technology, and therefore a practical application and significantly more than the abstract idea. The 35 U.S.C. 101 rejection has been removed. 

Allowable Subject Matter
Claims 25-44 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards A computer-based method for linking encrypted records, said method using a computer device including a processor in communication with a database, the database storing a plurality of transaction records each including one of a plurality of encrypted identifiers and a respective transaction time, said method comprising: selecting, by the processor, a target encrypted identifier of the plurality of encrypted identifiers from the database; filtering, by the processor from the transaction records, a plurality of target transaction records, the target transaction records being associated with the target encrypted identifier and having the transaction time within a time period; designating, by the processor, a subset of the plurality of encrypted identifiers as candidate identifiers, the subset not including the target encrypted identifier; filtering, by the processor for each candidate encrypted identifier from the transaction records, a plurality of candidate transaction records, the candidate transaction records being associated with the candidate encrypted identifier and having the transaction time within the time period; generating, by the processor, a two-dimensional data structure comprising a plurality of cells, wherein a first dimension of the data structure is defined by a series of time segments extending from a beginning to an end of the time period, each time segment having a duration in a range from one second to ten minutes, [[and]] wherein a second dimension of the data structure is defined by a series of encrypted identifiers including the target encrypted identifier and the candidate encrypted identifiers, and wherein each cell corresponds to an intersection of one of the time segments along the first dimension and one of the series of encrypted identifiers along the second dimension; 2PATENT 21652-01304 populating, by the processor, the data structure by (i) flagging, for each of the candidate encrypted identifiers, each cell corresponding along the second dimension to the candidate encrypted identifier and along the first dimension to each of the time segments that encompasses the transaction time of at least one of the associated candidate transaction records, and (ii) flagging, for the target encrypted identifier, each cell corresponding along the second dimension to the target encrypted identifier and along the first dimension to each of the time segments that encompasses the transaction time of at least one of the target transaction records; parsing, by the processor, the data structure to identify flagged time segments of each candidate encrypted identifier that match flagged time segments of the target encrypted identifier; identifying, as a candidate for linking to the target encrypted identifier, one of the candidate encrypted identifiers having no matching flagged time segment; and excluding, by the processor, the candidate encrypted identifiers having at least one matching flagged time segment from being linked to the target encrypted identifier.
Mellinger et al. (US 2003/0167227) discloses a method of monitoring financial transactions by searching transaction information for transaction records having a target account identifier (Abstract) wherein the encrypted records including information about the transactions (Paragraph [0019]).
Fordyce et al. (US 2011/0093327) discloses a system for processing transactions by mapping first and second account identifiers using user profiles generated based on transaction data (Abstract).
However, in the instant application, none of the prior arts of record either individually or in combination specifically teach or suggest linking encrypted records using a two-dimensional data structure such that each cell corresponds to an intersection of one or the time segments along the first dimension and one of the serious of encrypted identifiers along the second dimension. 
For these reasons, claim 25, 32 & 39 are deemed to be allowable over the prior art of record and claims 26-31, 33-38 & 40-44 are allowed by dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached Wednesday-Thursday, 8am-4pm MT, & Friday 10am-2pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        April 21, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619